Citation Nr: 0836600	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 2001 to July 
2004.  

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 2005 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs that denied service connection for low back 
disability, ulcers, and migraine headaches.  Service 
connection for migraine headaches was subsequently awarded in 
a November 2005 rating action.  This action constitutes a 
full grant of benefits sought on appeal with respect to that 
issue.   

During the pendency of this appeal, the veteran relocated to 
Michigan.  Accordingly, the Detroit, Michigan, RO has assumed 
the role of the agency of original jurisdiction for this 
appeal.  


REMAND

Review of the veteran's claim at this time would be 
premature.  In a VA Form 9 received in June 2005, the veteran 
requested to appear at a personal hearing before a Veterans 
Law Judge at the local RO (Travel Board hearing).  The record 
does not reflect that such hearing has been scheduled or that 
the veteran withdrew her request for a hearing.  Therefore, 
to accord the veteran due process, she should be scheduled 
for a Travel Board hearing. 38 C.F.R. §§ 20.700, 20.704 
(2007).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law. A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

VA will notify the appellant if further action is required.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

